UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4932



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GORDON EDWARD HALL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, District
Judge. (CR-00-157)


Submitted:   May 15, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, for Appellant.
Benjamin H. White, Jr., United States Attorney, Steven H. Levin,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gordon Edward Hall, Jr., appeals his conviction for possession

of firearms in furtherance of a drug trafficking offense, in vio-

lation of 18 U.S.C.A. § 924(c)(1)(A) (West 2000).   We affirm.

     Hall contends the evidence at trial was insufficient to estab-

lish the possession of the firearms was in furtherance of the drug

trafficking crime.   A defendant challenging the sufficiency of the

evidence to support a conviction bears "a heavy burden."    United

States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995).     On direct

appeal of a criminal conviction, a “verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”     Glasser v. United

States, 315 U.S. 60, 80 (1942); see also United States v. Hastings,

134 F.3d 235, 238 (4th Cir. 1998).

     We have reviewed the record and briefs and find sufficient

evidence to support Hall’s conviction.     Accordingly, we affirm

Hall’s conviction.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2